WILLIAM E. DOYLE, Circuit Judge,
dissenting.
I respectfully dissent.
The majority has reversed the judgment of the trial court. The entire design of the system of tax laws in dispute is the imposition of a severance tax and not a sales tax. The New Mexico and Arizona Land Company should pay the tax.
The facts are limited, but they disclose that the Utilities, the Plaintiffs-Appellees, contracted to purchase uranium from the New Mexico and Arizona Land Company. A dispute arose between the contracting parties as to which party was to pay the New Mexico taxes. An action was filed and a declaratory judgment was entered in favor of the Yankee Atomic Electric Company, Maine Yankee Atomic Power Compa*859ny, Public Service Company of New Hampshire and Vermont Yankee Nuclear Power Corporation, here called the “Utilities”. The New Mexico and Arizona Land Company is the Appellant here.
There is no great dispute about the contract and its provisions. The parties have agreed in that contract that the seller, the Land Company, would pay all taxes imposed on uranium as long as title remained with the Land Company. Utilities, the buyers; have agreed to pay all taxes on the uranium after the title passed to the buyers. Also, the buyers agreed to pay all taxes imposed “as the result of the sale of the property being sold.” The majority has concluded that the taxes were imposed as the result of the sale of the property and for that reason the Utilities are liable. This is the point of departure. To solve this problem we must consider the excise tax, the severance tax and the oil and gas severance tax. If we conclude that the tax is a severance tax and not a sales tax, Plaintiffs-Appellees will prevail.
I. Discussion of the New Mexico Excise Tax, a Companion of the Severance Tax
Section 7-25-2, N.M.S.A.1978 provides that the purpose of the Resources Excise Tax is to “provide revenue for public purposes by levying a tax on the privilege of severing and processing natural resources within New Mexico.” The implication from this is that the tax is to be imposed upon the severance and processing of the uranium, and that only. No mention of sale is made. And equally important is that this section does not suggest that a sale is essential to the imposition of the tax.
Section 7-25-9 provides that the taxes are due on or before the 25th day of the month following the month that one of three events occur: sale, transportation out of New Mexico, or consumption. This is not, however, because of the sale or because of the transportation, etc. that the tax becomes due and payable.
In fixing taxable value it is necessary to look to Section 7-25-3(1), N.M.S.A.1979, which states that taxable value is that which exists after severing or processing, without deduction, of any natural resources severed or processed in New Mexico. The statute continues that in the absence of other value, the taxable value means the total amount of money or the reasonable value of the consideration received for the severed or processed natural resource, and further provides that if the severed or processed material is not sold, the taxable value is the reasonable value of the severed or processed natural resource.
Thus, the section just referred to above provides that a tax is to be imposed even if the severed or processed natural resource is not sold. Reading Section 7-25-1, et seq. in its entirety, it becomes apparent that the tax is to be imposed solely upon the severance of the natural resource from the land. The tax is not imposed “as the result of the sale of the property being sold.” That is merely the occasion as well as the measure. Therefore, under the contract, if the tax arose while the Land Company held title to the property, the Land Company is responsible for paying the excise tax.
II. Discussion of the Severance Tax
We turn now to consider the severance tax, Section 7-26-1, et seq. N.M.S.A.1978. Section 10 of that chapter provides that “the purpose of this Act is to impose a unified system of severance taxes upon the severance of energy resources in the form of oil, gas, coal and uranium.” The reasonable implication from reading the face of the Act is that the severance tax is to be imposed upon the process of severing the uranium from the land. Section 7-26-7, supra, provides that the taxable event is the sale, transportation out of New Mexico, or the consumption of the uranium bearing material, whichever occurs first. This section, when read in connection with Section 7-26-8, supra, which provides that “the severance tax is to be paid on or before the 25th day of the month following the month in which the taxable event occurs”, leads to the conclusion that the tax is being imposed upon severance of the uranium from the land and is due on or before the 25th day of the month following the month in which either sale, transportation out of New Mex*860ico or consumption occurs. Thus, the severance tax sections are to be read together and interpreted as providing that the tax is being imposed upon severance of the uranium from the land, that it is due on or before the 25th day of the month following the month during which either sale, transportation out of New Mexico or consumption occurs. It is further to be concluded that this statute is interpreted in the same manner as the excise tax. It cannot reasonably be interpreted to mean that a tax was to be imposed upon the sale of the uranium, as this directly contradicts the entire purpose of the tax, which purpose is to impose a unified system of severance taxes on the severance of natural resources in New Mexico. To treat it as a sales tax would completely ignore the fact that the taxable event may be either the sale, transportation out of New Mexico or consumption of the uranium. None of this detracts from the predominant conclusion that the tax arises at the time of severance, and becomes due or ripens upon the happening of one of the three taxable events. That being so, the Land Company is liable for paying the severance tax, as well as the excise tax, if title remained in the Land Company at the time of severance of the uranium from the land.
III. Comparison of the Oil and Gas Severance Tax
Section 7-30-3, the oil and gas severance tax, 1978, states that the purpose of this Oil and Gas Conservation Tax Act is to provide “efficient administration and collection of a conservation tax on oil, natural gas, and liquid hydrocarbons.” Section 7-30-4(A), N.M.S.A.1978, provides that “there is levied and shall be collected by the Oil and Gas Act Accounting Commission a tax on all products which are severed and sold.”
Although the tax on uranium is not levied and collected until severance and sale of the uranium, nevertheless the sale must be preceded by severance; no tax is imposed solely upon sale of the uranium. It is true that the parties have agreed that any excise or similar tax imposed as the result of the property being sold is to be paid by the Utilities. However, the tax in question is not imposed as the result of the sale of the uranium. It is imposed if the uranium is first severed and is then sold. The fact that the uranium is sold does not change the character of the tax from a severance tax to a sales tax. When one reads the three statutes, that is, the excise tax, the severance tax and the oil and gas severance tax, together, it becomes apparent that the oil and gas severance tax is also levied upon severance and becomes due upon sale. It would be stretching the language of the statute to hold that a tax which may not be imposed upon the sale alone is imposed upon sale of the property. It is clear, therefore, that if the title to the uranium remained in the Land Company at the time of severance from the land, the Land Company would be liable for the oil and gas severance tax.
For these reasons, it is my conclusion that the majority opinion is wrong. The tax in question is a severance tax and the New Mexico and Arizona Land Company is liable for that tax, in accordance with the District Court’s ruling. I would affirm the judgment of the District Court.